Citation Nr: 0316260	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease and emphysema.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason,. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


REMAND

The veteran's active military service extended from January 
1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in June 1998 and 
March 2000, when it was remanded for additional development.  
In August 2000 the Board rendered a decision on the veteran's 
claim.  In June 2001 United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  

In February 2002 the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, this case must 
be returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the issue 
listed on the front page of this remand 
order, and inform him of the time within 
which he should respond, unless he 
informs the RO that he has no additional 
evidence to submit or waives the required 
time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

3.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since the June 2000 Supplemental 
Statement of the Case (SSOC).  This 
evidence has not yet been reviewed by the 
RO.  If the claim is denied, the RO 
should issue a new Supplemental Statement 
of the Case to the veteran and give him 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the June 2000 SSOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


